DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: Firzlaff (US 2014/0137406) teaches a tool for seating a cylinder liner using a press rod that leverages force via a hinge.  Bradley (US 2,923,055) teaches a tool to remove cylinder liners from slush pumps.  Coppola et al (US 2019/0170082) teaches a cylinder liner assembly that incorporates cooling channels.  Ardezzone (US 2016/0377021) and Kantola et al (US 2013/0055993) teach a cylinder sleeve having a coating on the sleeve face and is press fit into a cylinder using an outer lip around the cylinder sleeve to sit on the cylinder block.  Suzuki et al (US 2018/0306099) teaches a cylinder liner that is pressed into the engine block.  Kiser et al (US 2012/0304954) teaches a cylinder liner with a case on cuff ring groove.  Rankin et al (US 2008/0202461) teaches a sleeve heater to aid in the installation of cylinder liners to an engine.  The prior art does not teach nor render obvious an apparatus for positioning a connecting rod of a cylinder of an engine in tandem with the assembly of a cylinder liner comprising a holder mechanism releasably holding a bottom end of the cylinder liner, a link pivotally .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747